Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 07/16/2021 and 08/06/2021 have been entered. Claims 10-12, 14-16, 18-21, and 23 remain pending. Applicant’s amendment to Claim 10 have overcome the objections to Claim 15. Examiner withdraws the objection to the specification. Applicant’s amendments to Claim 10, 16, and 19 to incorporate the monitoring of normal and fault conditions into the claim limitations overcome the 35 U.S.C. 101 rejection of Claims 10-23. Applicant’s amendment to the claims to incorporate Claim 13 into Claim 10, Claim 17 into Claim 16, and Claim 22 into claim 19 overcome the 35 U.S.C 103 rejections of Claims 10-23.

Response to Arguments
Applicant’s arguments, see Page 14 with respect to Rejections under 35 U.S.C. 112, filed 07/16/2021, with respect to Claims 13-14, 17-18, and 22-23 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 13-14, 17-18, and 22-23 has been withdrawn. 

Allowable Subject Matter
Claims 10-12, 14-16, 18-21, and 23 are allowed.
	The following is an examiner’s statement of reasons for allowance.
 a continuous time-domain waveform that includes the input signal to obtain a discrete time-domain function; and estimating from the DFT spectrum instantaneous parameters of a synchrophasor of the sampled continuous time-domain waveform, the instantaneous parameters comprising a frequency, an amplitude and a phase angle of the synchrophasor; and using the instantaneous parameters for monitoring normal and/or fault conditions of the power network.” Secondary prior art Belega (“Accuracy Analysis of the Multicycle Synchrophasor Estimator Provided by the Interpolated DFT Algorithm”, 2013) teaches the limitation “transforming the discrete time-domain function to a discrete frequency-domain function to obtain a DFT spectrum.”
	The combination of Yao and Belega is silent regarding “the step of estimating includes, 2estimating parameters of a main tone of the input signal by processing the DFT spectrum; and subtracting the main tone from the DFT spectrum, to obtain a further DFT spectrum that accounts for spurious contribution perturbing a fundamental tone of the input signal; wherein the method further comprises the steps of, comparing the spectral energy of the further DFT spectrum weighted by the spectral energy of the DFT spectrum to a specific 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./             Examiner, Art Unit 2863                                                                                                                                                                                           
/TARUN SINHA/             Primary Examiner, Art Unit 2863